Exhibit 10.33




Marathon Oil Corporation
Officer Change in Control Severance Benefits Plan
(As amended effective January 1, 2018)


1.    Purpose of the Plan. Marathon Oil Corporation and its subsidiaries and
affiliates recognize that the contributions of its officers to the growth and
success of the Corporation (as defined below) are and will continue to be
substantial, and the Corporation desires to assure the continued employment of
its officers. In this connection, the Board of Directors of the Corporation (the
“Board”) recognizes that, as is the case with many publicly-held corporations,
the possibility of a change in control may exist and that such possibility, and
the uncertainty and questions which it may raise among management, may result in
the departure or distraction of management personnel to the detriment of the
Corporation and its stockholders.
Accordingly, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of the
Corporation’s officers to their assigned duties without distraction in the face
of potentially disturbing circumstances arising from the possibility of a change
in control of the Corporation.
In order to induce officers to remain in the employ of the Corporation, the
Corporation has established this Marathon Oil Corporation Officer Change in
Control Severance Benefits Plan (the “Plan”) as set forth herein.
This Plan is in accordance with the Policy Concerning Severance Agreements with
Senior Executive Officers adopted by the Corporation that was originally
effective February 1, 2005 and that was most recently amended and restated
effective January 1, 2018.










1



--------------------------------------------------------------------------------




2.    Definitions. As used in the Plan, the following terms shall have the
following meanings (and the singular includes the plural, unless the context
clearly indicates otherwise):
Administrator: The Compensation Committee of the Board, provided that the
Administrator may delegate its authority under this Plan pursuant to such
conditions or limitations as the Administrator may establish.
Cause: A Separation from Service of the Employee by the Corporation upon (i) the
willful and continued failure by the Employee to substantially perform the
Employee’s duties with the Corporation (other than any such failure resulting
from Separation from Service by the Employee for Good Reason or any such failure
resulting from the Employee’s incapacity due to physical or mental illness),
after a demand for substantial performance is delivered to the Employee that
specifically identifies the manner in which the Corporation believes that the
Employee has not substantially performed his or her duties, and the Employee has
failed to resume substantial performance of his or her duties on a continuous
basis within 14 days of receiving such demand, (ii) the willful engaging by the
Employee in conduct which is demonstrably and materially injurious to the
Corporation, monetarily or otherwise or (iii) the Employee’s conviction of a
felony or conviction of a misdemeanor which impairs the Employee’s ability
substantially to perform his or her duties with the Corporation. For purposes of
Cause, no act, or failure to act, on the Employee’s part shall be deemed
“willful” unless done, or omitted to be done, by the Employee not in good faith
and without reasonable belief that the action or omission was in the best
interest of the Corporation.
Change in Control of the Corporation and Change in Control: A change in control
of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), whether or not the Corporation is then
subject to such reporting requirement; provided, that, without limitation, such
a change in control shall be deemed to have occurred if:
(i)    any person (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) (a “Person”) is or becomes the “beneficial owner” (as defined


2



--------------------------------------------------------------------------------




in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Corporation (not including in the amount of the securities beneficially
owned by such person any such securities acquired directly from the Corporation
or its affiliates) representing twenty percent (20%) or more of the combined
voting power of the Corporation’s then outstanding voting securities; provided,
however, that for purposes of this Plan the term “Person” shall not include (A)
the Corporation or any of its subsidiaries, (B) a trustee or other fiduciary
holding securities under an employee benefit plan of the Corporation or any of
its subsidiaries, (C) an underwriter temporarily holding securities pursuant to
an offering of such securities, or (D) a corporation owned, directly or
indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation; and provided,
further, however, that for purposes of this paragraph (i), there shall be
excluded any Person who becomes such a beneficial owner in connection with an
Excluded Transaction (as defined in paragraph (iii) below); or
(ii)    the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest including, but not limited to, a consent solicitation, relating to the
election of directors of the Corporation) whose appointment or election by the
Board or nomination for election by the Corporation’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended; or
(iii) there is consummated a merger or consolidation of the Corporation or any
direct or indirect subsidiary thereof with any other corporation, other than a
merger or consolidation (an “Excluded Transaction”) which would result in the
voting securities of the Corporation outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving corporation or any parent thereof) at
least 50% of


3



--------------------------------------------------------------------------------




the combined voting power of the voting securities of the entity surviving the
merger or consolidation (or the parent of such surviving entity) immediately
after such merger or consolidation, or the shareholders of the Corporation
approve a plan of complete liquidation of the Corporation, or there is
consummated the sale or other disposition of all or substantially all of the
Corporation’s assets.
Code: The Internal Revenue Code of 1986, as amended.
Corporation: Marathon Oil Corporation and, where applicable, each related
company or business which is part of the same controlled group under Code
sections 414(b) or 414(c).
Disability or Disabled: The Employee’s incapacity due to physical or mental
illness which in the opinion of a licensed physician renders the Employee
incapable of performing his or her assigned duties with the Corporation, and
shall be deemed to occur on the earlier of (i) the date that there is no
reasonable expectation that the Participant will return to service with the
Corporation or (ii) the date the Employee has been absent from the full-time
performance of his or her duties with the Corporation for six consecutive months
or more.
Employee: An Officer of the Corporation who is in salary grade 88 or above.
Excise Tax: The excise tax imposed by Code section 4999 (or any successor
thereto).
Good Reason: Without the Employee’s express written consent, the occurrence
within two years after a Change in Control, or within two years after and at the
request of or as a result of actions by a third party who has taken steps
reasonably calculated to effect a Change in Control, of any one or more of the
following:
(i)    the assignment to the Employee of duties materially inconsistent with his
or her position immediately prior to the Change in Control or a substantial
reduction or alteration in the nature of the Employee’s position, duties, status
or responsibilities from those in effect immediately prior to the Change in
Control;


4



--------------------------------------------------------------------------------




(ii)    a reduction by the Corporation in the Employee’s annualized rate of base
salary (“Base Salary”) as in effect immediately prior to the Change in Control;
(iii)     the Corporation’s requiring the Employee to be based at a location in
excess of fifty miles from the location where the Employee was based immediately
prior to the Change in Control;
(iv)     the failure by the Corporation (a) to continue to allow the Employee to
participate in all of the Corporation’s employee benefit, incentive
compensation, bonus, stock option and stock award plans, programs, policies,
practices or arrangements in which officers of the Corporation participate on
the same level at which other participants in such plans, programs, practices,
policies or arrangements are allowed to participate or (b) to continue to
provide the Employee with opportunity to receive compensation and benefits that
do not represent a material reduction, either in terms of the amount of
compensation and benefits provided or the level of the Employee’s participation
relative to other participants, in the compensation and benefits provided
immediately prior to the Change in Control;
(v)    the failure of the Corporation to obtain an agreement from any successor
to the Corporation to assume and agree to perform this Plan, as contemplated in
Section 6 hereof; and
(vi)     any purported Separation from Service by the Corporation of the
Employee’s employment that is not effected pursuant to, and satisfying the
requirements of, a Notice of Termination.
The Employee’s right to Separate from Service for Good Reason shall not be
affected by his or her incapacity due to physical or mental illness. The
Employee’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstance constituting Good Reason hereunder. The
Employee’s determination of the existence of Good Reason shall be final and
conclusive unless such determination is not made in good faith and is made
without reasonable belief in the existence of Good Reason.


5



--------------------------------------------------------------------------------




Notice of Termination: A written notice which indicates the specific reason(s)
relied upon by the Corporation for Separation from Service of an Employee and
which sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for the Employee’s Separation from Service. Any Separation from
Service by the Corporation for Cause or for Disability shall be communicated by
Notice of Termination to the Employee, and or any Separation from Service by the
Employee for Good Reason shall be communicated by Notice of Termination to the
Corporation.
Plan: This Marathon Oil Corporation Officer Change in Control Severance Benefits
Plan, effective as of the close of business on October 26, 2011 and amended
effective October 28, 2014 and January 1, 2018, and as may be further amended
from time to time.
Qualified Termination: An Employee has a Qualified Termination if he or she
Separates from Service within two years after the date of a Change in Control
unless such Separation from Service is (i) due to death or Disability, (ii) by
the Corporation for Cause, (iii) by the Employee other than for Good Reason or
(iv) on or after the date that the Employee attains age 65. If an Employee
Separates from Service prior to a Change in Control and such Separation from
Service is other than (w) due to death or Disability, (x) by the Corporation for
Cause, (y) by the Employee other than for Good Reason or (z) on or after the
date that the Employee attains age 65, the Employee will be deemed to have a
Qualified Termination prior to a Change in Control so long as the Employee
reasonably demonstrates that such Separation from Service was at the request of
or as a result of actions by a third party who has taken steps reasonably
calculated to effect a Change in Control.
Separation Date: The date that an Employee has a Separation from Service.
Separation from Service or Separate from Service: Separation from Service shall
have the same meaning as set forth under Code section 409A with respect to the
Corporation.
Severance Benefits: The benefits specified in Section 3(d) hereof that are due
to an Employee who has a Qualified Termination.


6



--------------------------------------------------------------------------------






3.    Compensation upon Separation from Service or During Disability.
(a)    Disability. During any period following a Change in Control during which
an Employee fails to perform his or her full-time duties with the Corporation as
a result of incapacity due to physical or mental illness, such Employee’s total
compensation, including Base Salary, bonus and any benefits, will continue
unaffected until either such Employee’s Separation Date or such Employee returns
to the full-time performance of his or her duties. In the event the Employee
returns to the full-time performance of his or her duties prior to a Separation
from Service, such Employee shall continue to receive his or her full Base
Salary and bonus plus all other amounts to which such Employee is entitled under
any compensation or other employee benefit plan of the Corporation without
interruption. If an Employee is determined to be Disabled, the Corporation shall
promptly cause the Employee to have a Separation from Service due to Disability.
In the event of an Employee’s Separation from Service due to Disability, such
Employee shall not be entitled to Severance Benefits under this Plan and such
Employee’s benefits shall be determined in accordance with the Corporation’s
retirement, insurance and other applicable programs and plans then in effect.
(b)    Separation from Service for Cause or Voluntary Separation from Service
for Other Than Good Reason. If an Employee has a Separation from Service by the
Corporation for Cause or by the Employee other than for Good Reason, the
Corporation shall pay such Employee his or her full Base Salary through the
Separation Date at the rate in effect at the time Notice of Termination is
given, plus all other amounts to which such Employee is entitled under any
compensation or benefit plan of the Corporation at the time such payments are
due, and the Corporation shall have no further obligations to such Employee
under this Plan.
(c)    Death. If an Employee has a Separation from Service by reason of his or
her death, such Employee’s benefits shall be determined in accordance with the
Corporation’s retirement, survivor’s benefits, insurance and other applicable


7



--------------------------------------------------------------------------------




programs and plans then in effect, and such Employee shall not be entitled to
Severance Benefits under this Plan.
(d)    Qualified Termination. If an Employee has a Qualified Termination, he or
she shall be entitled to the following Severance Benefits:
(i)    Accrued Compensation and Benefits. The Corporation shall provide to the
Employee:
(A)    the Employee’s Base Salary accrued through the Separation Date to the
extent not theretofore provided;
(B)    a lump sum cash amount equal to the value of the Employee’s unused
vacation days accrued through the Separation Date; and
(C)    the Employee’s normal post-termination compensation and benefits under
the Corporation’s retirement, insurance and other compensation and benefit plans
as in effect immediately prior to the Separation Date, or if more favorable to
the Employee, immediately prior to the Change in Control, which shall be paid at
the time or times indicated pursuant to the terms of the plans or arrangements
providing for such benefits.
(ii)    Lump Sum Severance Payment. The Corporation shall provide to the
Employee a severance payment in the form of a cash lump sum distribution equal
to the Employee’s Current Annual Compensation (as defined below) multiplied
times three (3); provided, however, that if the Employee attains age 65 within
three years of the Separation Date, the Employee’s benefit will be limited to a
pro rata portion of such benefit based on a fraction equal to the number of full
and partial months existing between the Separation Date and the Employee’s
sixty-fifth (65th) birthday divided by 36 months. For purposes of this Section
3(d), the term “Current Annual Compensation” shall mean the sum of:
(A)    the Employee’s Base Salary in effect immediately prior to the occurrence
of the circumstances giving rise to such Separation from Service or, if higher,
immediately prior to the Change in Control;


8



--------------------------------------------------------------------------------




(B)    an amount equal to the mean average of the annual bonuses awarded to the
Employee for the immediately preceding three years, if any, under any annual
bonus plan of the Corporation or its predecessor in the three (3) years
immediately preceding the Separation Date or, if higher, in the three (3) years
immediately preceding the Change in Control; and
(C)    an amount equal to the Employee’s annual bonus at target level multiplied
by a fraction equal to the number of days in the bonus calculation year during
which the Employee was employed divided by 365.
(iii)     Welfare Benefits Payment. The Corporation will pay the Employee an
amount equal to the product of (A) eighteen (18), and (B) the monthly COBRA
premium in effect at the Employee’s Separation Date for the level of coverage in
which the Employee participated immediately prior to his or her Separation from
Service.
(iv)    Timing. To the extent that payments under this Section 3(d) are not
deferred compensation within the meaning of Code section 409A, and except as
otherwise specifically stated herein, the payments provided for in this Section
3(d) shall be made not later than thirty days following the Separation Date.
Notwithstanding any provision of the Plan to the contrary, if the Employee is a
“specified employee” as determined by the Company in accordance with its
established policy, any payments of deferred compensation within the meaning of
Code section 409A payable to the Employee as a result of the Employee’s
Separation from Service (other than as a result of death) which would otherwise
be paid within six months of his or her Separation from Service shall be payable
on the date that is one day after the earlier of (A) the date that is six months
after the Employee’s Separation Date or (B) the date that otherwise complies
with the requirements of Code section 409A. Each payment described herein is
hereby designated as a “separate payment” for purposes of Code section 409A.
(e)    Legal Fees. The Corporation shall also pay to the Employee all legal fees
and expenses incurred by the Employee, as such legal fees and expenses are
incurred but no later than the end of the calendar year immediately following
the calendar year for which such fees and expenses were incurred, as a result of
Separation


9



--------------------------------------------------------------------------------




from Service (including all such fees and expenses, if any, incurred in
contesting or disputing any such Separation from Service or in seeking to obtain
or enforce any right or benefit provided by this Plan or in connection with any
tax audit or proceeding to the extent attributable to the application of Code
section 409A or 4999 to any payment or benefit provided hereunder). The
Employee’s right to such reimbursement payments under this provision shall not
be subject to liquidation or exchange for any other payment or benefit.
(f)    No Mitigation. The Employee shall not be required to mitigate the amount
of any payment provided for in this Section 3 by seeking other employment or
otherwise, nor shall the amount of any payment provided for in this Section 3 be
reduced by any compensation earned by the Employee as the result of employment
by another employer, including self-employment, after the Separation Date, or
otherwise.


4.    Incentive Awards.
(a)     General. This Section 4 shall not delay the vesting of any outstanding
options, stock appreciation rights, stock awards and restricted stock awards or
cash awards granted to the Employee under any option or incentive plan of the
Corporation past the date when such awards would, by their terms have become
vested. This Section 4 provides for accelerated vesting of awards that were
granted prior to January 1, 2018 which, by their terms, would not become vested
upon a Change in Control. This Section 4 does not accelerate vesting of awards
that were granted during or after January 1, 2018. To the extent required for
compliance with the requirements of Code section 409A, this Section 4 shall
delay the settlement of any outstanding awards if such awards would have been
settled upon a Change in Control.
(b)     Options, Stock Appreciation Rights, Stock Awards and Cash Awards. Upon a
Change in Control all outstanding options, stock appreciation rights, stock
awards, and restricted stock awards or cash awards granted to the Employee prior
to January 1, 2018 under any option or incentive plan of the Corporation shall
be immediately fully vested and immediately exercisable and shall remain so
exercisable throughout their entire original terms, and all stock awards,
restricted stock awards, and cash awards


10



--------------------------------------------------------------------------------




granted prior to January 1, 2018 shall be immediately vested and, subject to
Section 4(e) shall be settled upon vesting.
(c)    Restricted Stock Units. Upon a Change in Control all outstanding
restricted stock unit awards granted to the Employee prior to January 1, 2018
shall be immediately vested. To the extent that immediate settlement of vested
outstanding restricted stock units would result in an adverse tax consequence to
an Employee under Code section 409A, then outstanding restricted stock units
will (subject to Code section 4(e)) be settled upon the earliest to occur of (i)
the date on which a change in ownership or change in effective control for
purposes of Code section 409A occurs, (ii) the date on which the Employee has a
Separation from Service or (iii) the date on which the restricted stock units
would have been settled absent a Change in Control.
(d)    Separation Date Prior to Change in Control. If the Employee has a
Separation from Service prior to a Change in Control, and the Employee is
entitled to benefits under Section 3(d), then as of the Separation Date all
outstanding options and stock appreciation rights granted to the Employee prior
to January 1, 2018 shall be immediately fully vested and immediately exercisable
and shall remain so exercisable throughout their entire original terms, and all
stock awards, restricted stock awards, restricted stock unit awards and cash
awards granted to the Employee prior to January 1, 2018 shall be immediately
vested and, subject to Section 4(e), shall be settled upon vesting.


11



--------------------------------------------------------------------------------




(e) Settlement of Deferred Compensation Awards. Notwithstanding any provision of
the Plan or the applicable award agreement to the contrary, if the Employee is a
“specified employee” as determined by the Company in accordance with its
established policy, any settlement of awards described in this Section 4 that
would be a payment of deferred compensation within the meaning of Code section
409A payable to the Employee as a result of the Employee’s Separation from
Service (other than as a result of death) and which would otherwise be paid
within six months of the Employee’s Separation Date shall be payable on the date
that is one day after the earlier of (i) the date that is six months after the
Employee’s Separation Date or (ii) the date that otherwise complies with the
requirements of Code section 409A. Each payment described herein is hereby
designated as a “separate payment” for purposes of Code section 409A.


5.    Potential Rollback to Avoid Excise Tax. Whether or not the Employee
becomes entitled to any benefits under Section 3 above, in the event that there
is made any payment in the nature of compensation to or for the Employee’s
benefit that would be subject to the Excise Tax, the Corporation shall pay to
the Employee, either the amount to which the Employee is entitled under the
terms of this Plan or a reduced amount that will result in the Employee’s
receiving a greater after-tax benefit due to avoidance of the Excise Tax. If a
reduction in the payments to the Employee would result in a greater after-tax
benefit to the Employee because of avoidance of the Excise Tax, then the amount
of cash severance payable under Section 3(d)(ii) of this Plan shall be reduced
first.


6.    Policy Concerning Severance Agreements with Senior Executive Officers. If
an Employee under this Plan is a “Senior Executive Officer” as defined in the
Corporation’s Policy Concerning Severance Agreements with Senior Executive
Officers, then any cash severance payment under Section 3(d)(ii) of this Plan
shall be reduced to the extent necessary to comply with such policy.


7.
Successors.



12



--------------------------------------------------------------------------------




(a)    Successors of Corporation. The Corporation will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Corporation or of
any division or subsidiary thereof employing the Employee to expressly assume
and agree to perform this Plan in the same manner and to the same extent that
the Corporation would be required to perform it if no such succession had taken
place. Failure of the Corporation to obtain such assumption and agreement prior
to the effectiveness of any such succession shall be a breach of this Plan and
shall entitle the Employee to compensation from the Corporation in the same
amount and on the same terms as the Employee would be entitled hereunder if the
Employee had a Separation from Service for Good Reason following a Change in
Control, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Separation Date.
(b)    Representatives and Heirs of Employee. This Plan shall inure to the
benefit of and be enforceable by the Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Employee should die while any amount would still
be payable to the Employee hereunder if the Employee had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Plan to the Employee’s devisee, legatee or other designee or,
if there is no such designee, to the Employee’s estate.


8.    Notice. For the purpose of this Plan, notices and all other communications
provided for in the Plan shall be in writing and shall be deemed to have been
duly given when delivered or mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth on the first page of this Plan.


9.    Choice of Law. The validity, interpretation, construction and performance
of this Plan shall be governed by the laws of the State of Delaware.




13



--------------------------------------------------------------------------------




10.    Validity. The invalidity or unenforceability of any provision of this
Plan shall not affect the validity or enforceability of any other provision of
this Plan, which shall remain in full force and effect.


11.    Claims and Arbitration. Any dispute or controversy arising under or in
connection with this Plan shall be settled exclusively by arbitration in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction; provided, however, that the Employee shall be entitled to seek
specific performance of his or her right to be paid until the Separation Date
during the pendency of any dispute or controversy arising under or in connection
with this Plan. Any such arbitration shall be held in Houston, Texas.


12.    Plan Amendment and Termination. The Corporation may at any time amend or
terminate this Plan, provided that for a period of two (2) years following a
Change in Control, the Plan may not be amended in a manner adverse to an
Employee with respect to that Change in Control. Any amendment or termination
shall be set out in an instrument in writing and executed by an appropriate
officer of the Corporation.


13.    Entire Plan. Except as specifically modified, waived or discharged in an
individual agreement between an Employee and the Corporation, this Plan
supersedes any other agreement or understanding between the parties hereto with
respect to the issues that are the subject matter of this Plan.


14

